Citation Nr: 0307591	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-20 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right hand 
disability, to include disability of the ring and little 
fingers.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from May 1992 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for service connection for a cervical spine 
disability, a right hand disability (to include disability of 
the ring and little fingers), a right elbow disability and a 
right knee disability.


FINDINGS OF FACT

1.  Degenerative changes of the C6-C7 vertebrae of the 
veteran's cervical spine had their onset during his period of 
active service.

2.  Chronic dyesthesias of the 4th and 5th fingers of the 
right hand are the result of neurological impingement 
associated with degenerative changes of the C6-C7 vertebrae 
of the cervical spine.

3.  The veteran does not currently have a chronic disability 
of the right elbow.

4.  A chronic disability of the right knee, currently 
diagnosed as medial plica syndrome of the right knee, did not 
have its onset in active service and is not the result of a 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the C6-C7 vertebrae of the 
veteran's cervical spine were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  Chronic dyesthesias of the 4th and 5th fingers of the 
right hand are proximately due to degenerative changes of the 
C6-C7 vertebrae of the cervical spine.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2002).

3.  A chronic disability of the right elbow was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

4.  A chronic disability of the right knee, currently 
diagnosed as medial plica syndrome of the right knee, was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

VA has provided the veteran with information and assistance 
in accordance with the provisions of the VCAA.  In the 
Statement of the Case and Supplemental Statements of the 
Case, which were issued to him during the course of this 
appeal, the RO provided the veteran an explanation of what 
information and evidence was necessary to substantiate his 
claims.  In a letter dated in September 2000, the RO provided 
the veteran with information about the development that had 
been undertaken in his claim.  The RO also explained the 
elements of a successful claim and advised him that he needed 
evidence pertaining to each element.  Specifically, the 
letter of September 2000 informed the veteran that evidence 
was required as to current disability, incurrence of of a 
disease or injury in service, and a nexus between the current 
disability and the disease or injury.  In the letter of 
September 2000, the RO also notified the veteran of steps to 
take to obtain assistance from VA in obtaining evidence.  In 
correspondence dated January 2003, the veteran was notified 
by the Board that additional evidentiary development had been 
undertaken with respect to his claims and that an Independent 
Medical Examiner's opinion had been obtained and associated 
with the record.  He was presented with a copy of the 
opinion.  The statements of the cas and correspondence has 
provided the veteran with notice of how VA would assist him 
in obtaining necessary information and evidence pursuant to 
the VCAA and that, in fact, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims by obtaining the aforementioned 
Independent Medical Examiner's opinion.  The veteran has also 
been provided with VA examinations for nexus opinion 
pertaining to the service connection claims on appeal.  See 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.

Thus, as a result of several commincations from VA, and 
particularly the letter of September 2000, VA has informed 
the veteran of the evidence and information necessary to 
substantiate his claims, and VA has explained to the veteran 
what portion of the information and evidence would be 
obtained by VA and what portion he was required to provide. 
(See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  There 
is no reasonable possibility that further assistance will aid 
in substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis or other chronic 
orthopedic disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

(a.)  Entitlement to service connection for a cervical spine 
disability.

The veteran's service medical records show that on medical 
examination in January 1995 his spine was found to be 
clinically normal and he denied having any history of neck 
problems.

In August 1996, shortly before his separation from service, 
the veteran was treated for complaints of neck pain.  X-rays 
of his cervical spine revealed the presence of degenerative 
changes at his C6-C7 vertebrae.  Treatment reports dated 
August 1996 also show that the veteran was treated for right 
elbow pain with tingling sensation in his ring and little 
finger.  The assessment was rule out cervical spine 
impingement.

After leaving service, the veteran was treated in September 
1996 for complaints of right elbow pain and decreased 
sensation in his right hand and was assessed with 
degenerative spine disease.

In correspondence dated in October 1997, the Naval Reserve 
Officer Training Corps (NROTC) stated that it was its 
determination that the veteran was physically unqualified for 
retention in the NROTC program due to, among other things, 
degenerative changes at C6-C7.

The report of a November 1997 NROTC medical examination 
contained reference to X-rays of the veteran's cervical spine 
which revealed decreased disc height at the C6-C7 level with 
left-sided spurring at the C6-C7 facet joint.  However, on VA 
examination in October 1998, X-rays of the veteran's cervical 
spine revealed normal radiographic findings.

On VA examination in May 2000,  the examiner noted the 
veteran's history of recurrent neck symptoms and made the 
following statement regarding prior X-ray films of the 
veteran's cervical spine:

"I personally reviewed the radiographs obtained 
in 1996, 1998, and in May of this year.  They are 
all consistent.  There is evidence of mild to 
moderate degeneration to C6-7 level on all 
radiographs from all three dates.  Also on 
oblique views from all three dates, there is 
evidence of neural foraminal encroachment, in my 
opinion."

The assessment was persistent cervical radiculopathy, 
refractory to conservative therapy.  The examiner remarked 
that he was not certain whether the veteran's symptoms were 
indicative of a degenerative disc or bony impingement on his 
nerve root and stated that an MRI study would be useful 
towards resolving the question.  In response, the veteran was 
provided with a private MRI examination of his cervical spine 
in May 2000 which revealed normal findings.  The VA examiner 
noted the MRI findings and, in a July 2000 addendum to his 
May 2000 examination report, remarked that "In light of 
these new findings, (the veteran's) symptoms are somewhat 
unexplainable.  My only conclusion is that he most likely had 
a cervical strain in the past which has been somewhat 
chronic, causing his neck pain."

The transcripts of hearings conducted before RO hearing 
officers in April 2000 and April 2001 show that the veteran 
provided oral testimony which stated, in essence, that he had 
recurring neck symptoms whose onset began during the later 
part of his period of active service.

The Board obtained an opinion from an Independent Medical 
Examiner (IME) dated November 2002.  The IME reported that he 
had reviewed the veteran's claims file and noted that there 
were conflicting discrepancies in the X-ray reports in that 
some indicated the presence of degenerative changes in his 
cervical spine whereas others, including an MRI report, 
indicated normal cervical findings.  The IME noted that the 
veteran had also been diagnosed with cervical strain.  The 
IME declined to reconcile the conflicts in the diagnoses as 
he did not have the actual X-ray films for his personal 
review and recommended that the X-rays films in question be 
reviewed by an independent radiologist to determine whether 
there was sufficient evidence to support a diagnosis of 
degenerative disc disease at C6-C7.

In this particular issue, we find that there is conflicting 
evidence regarding the veteran's current diagnosis as it 
pertains to his cervical spine.  In support of his claim of 
entitlement to service connection for a cervical spine 
disability there is the X-ray report of August 1996, taken 
during his last two weeks of active duty, which shows that 
there were degenerative changes at the location of his C6-C7 
vertebrae with a concurrent treatment report which determined 
that cervical spine impingement was a possible diagnosis 
which could explain the veteran's complaints of a numbing 
sensation in his right ring and little fingers.  This 
evidence corroborates the veteran's oral testimonies of 
record to the extent that he states that his neck symptoms 
began during his period of active duty.  In the first month 
after leaving service, in September 1996, he was diagnosed 
with degenerative spine disease which was in reference to his 
complaints of decreased feeling in the fingers of his right 
hand.  We also note that a November 1997 NROTC medical 
examination referred to cervical spine X-rays revealing 
decreased disc height at the C6-C7 level with left-sided 
spurring at the C6-C7 facet joint.    

Offsetting the above evidence is the May 2000 MRI study which 
was negative for soft tissue abnormalities and October 1998 
X-rays of the veteran's cervical spine showing normal 
radiographic findings.  Interestingly, the VA examiner who 
evaluated the veteran in May 2000 remarked that his 
assessment of the X-ray films of October 1998 indicated to 
him that the veteran did, in fact, have mild to moderate 
degeneration to C6-7 level with evidence of neural foraminal 
encroachment.  The May 2000 examiner also determined that X-
ray films taken in 1996 and May 2000 also showed identical 
findings.  However, he seemed perplexed by the normal 
findings shown on MRI study in May 2000 but still conceded 
that a cervical strain was the likely cause of the veteran's 
symptoms.  The IME opinion of November 2002 appears to be of 
rather limited use except for reiterating that the body of 
evidence contained in the veteran's claims file is in 
conflict with itself with respect to the question of his 
current cervical spine diagnosis.  We find that the evidence 
is equally balanced and in relative equipoise regarding this 
issue.  Therefore, resolving all doubt in the veteran's 
favor, we find that the veteran has a current and chronic 
orthopedic disability of his cervical spine due to 
degenerative changes of his C6-C7 vertebrae and that this 
disability was first demonstrated in August 1996 while he was 
in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for degenerative changes of the C6-C7 vertebrae of 
the cervical spine is thus granted.

(b.)  Entitlement to service connection for a right hand 
disability, to include disability of the ring and little 
fingers.

The veteran's service medical records show that his upper 
extremities and neurological system were normal on medical 
examination in January 1995.  In August 1996 he was treated 
for complaints of right elbow pain with decreased sensation 
in the ring and little fingers of his right hand and was 
diagnosed with rule out cervical spine impingement.  

After the veteran's discharge from service he was assessed 
with degenerative spine disease in September 1996 after 
complaining of right elbow pain with decreased sensation in 
his right ring and little fingers.  In March 1997 the veteran 
was treated for parasthesias of the 4th and 5th digits of his 
right hand.  

The report of a November 1997 NROTC physical qualification 
examination notes that the veteran complained of intermittent 
numbness of the 4th and 5th digits of his right hand.  He was 
diagnosed with dyesthesias of the right ring and little 
fingers which were likely secondary to either thoracic 
impingement syndrome or degenerative disc disease of the 
cervical spine at C6-C7.  

The veteran is currently service-connected and rated 30 
percent disabled for mild rotator cuff tendonitis and 
impingement of the right shoulder.  Private treatment reports 
dated in March 2000 show that the veteran complained of a 
burning pain radiating from his right shoulder at the base of 
his cervical spine down to the ring and little fingers of his 
right hand.  He was diagnosed with strain of the right 
shoulder with possible nerve root involvement.

VA examination in May 2000 shows that median nerve 
compression testing of the veteran's carpal canal was 
negative on his left arm but mildly positive on his right for 
a tingling sensation into his long and middle fingers.  

In this appellate decision, we have granted the veteran 
service connection for   degenerative changes of the C6-C7 
vertebrae of the cervical spine.  The aforementioned evidence 
indicates that numbness of his right ring and little fingers 
was noted during the last days of his period of active 
service and was later diagnosed as dyesthesias of the right 
ring and little fingers which is attributable to neurologic 
impingement caused by his cervical spine disability.  There 
is sufficient evidence to indicate that this is an ongoing 
and chronic disabling process.  As previously stated, service 
connection may be granted for a disability which is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  (See 38 C.F.R. § 
3.310(a).)  Although the medical evidence is somewhat general 
in addressing the veteran's right hand disability and its 
etiology, we conclude that the facts are in relative 
equipoise with regard the merits of his claim.  Resolving all 
doubt in the claimant's favor we find that service connection 
is warranted for dyesthesias of the ring and little (4th and 
5th) fingers of the right hand as secondary to his service-
connected degenerative changes of the C6-C7 vertebrae of the 
cervical spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to service connection for a right elbow 
disability.

The veteran's service medical records show that the veteran's 
upper extremities were normal on medical examination in 
January 1995.  Outpatient treatment reports dated August 1996 
show that he was treated for complaints of right elbow pain 
which were reportedly the result of a right elbow injury 
which occurred two weeks earlier.   

Post-service, the veteran was noted to have subjective 
complaints of right elbow pain while being treated for 
decreased sensation in his right hand in September 1996.  
However, VA outpatient treatment reports dated December 1996 
show that the veteran had no real prolonged pressure on his 
right elbow.  He was tentatively diagnosed with probable 
ulnar neuritis of his right arm.  

In correspondence dated in October 1997, the Naval Reserve 
Officer Training Corps stated that it was its determination 
that the veteran was physically unqualified for retention in 
the NROTC program due to, among other things, ulnar neuritis 
of the right arm.

The report of a VA examination in May 2000 shows that the 
examiner determined that hyperflexion testing of the 
veteran's right elbow was negative and that this did not 
indicate to the physician that there was peripheral 
neuropathy affecting the right elbow joint.

The transcripts of hearings conducted before RO hearing 
officers in April 2000 and April 2001 show that the veteran 
did not present any oral testimony which directly addressed 
his right elbow symptoms.

The medical evidence associated with the record indicates 
that the veteran sustained an unspecified injury to his right 
elbow during the last month of his period of military 
service.  Although the veteran's subjective complaints of 
right elbow pain are shown on several examination reports 
following his discharge from service, the evidence does not 
indicate that there is any actual diagnosis of a chronic 
disabling process currently associated with his right elbow.  
The probably ulnar neuritis of the upper arm which was 
diagnosed in December 1996 appears to be ruled out on VA 
examination in May 2000, during which the examiner was unable 
to obtain objective clinical findings consistent with 
peripheral neuropathy affecting the veteran's right elbow 
joint.  It thus appears that the symptoms associated with the 
right elbow injury treated in service were acute and 
transitory and the injury resolved without any chronically 
disabling residual pathology.  Service connection requires a 
clear diagnosis of a chronic disability which can be linked 
to military service.  In the absence of any definitive 
diagnosis of a right elbow disability, the veteran's claim in 
this regard must be denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of this specific issue, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to service connection for a right knee 
disability.

The veteran's service medical records show that his lower 
extremities were normal on medical examination in January 
1995 and the records contain no mention of treatment for a 
right knee injury or complaints of right knee symptoms or a 
diagnosis of a right knee disability.

Post-service medical records show that in late January 1997 
the veteran was treated for complaints of right knee pain.  
According to the veteran, he stated during this treatment 
that he had been running distances of approximately 25 miles 
per week starting in October 1996 and that the onset of his 
right knee symptoms began in approximately mid-January 1997.  
He was diagnosed with right knee plica syndrome.  

In correspondence dated in October 1997, the Naval Reserve 
Officer Training Corps stated that it was its determination 
that the veteran was physically unqualified for retention in 
the NROTC program due to, among other things, symptomatic 
medial plica of the right knee.

The report of a November 1997 NROTC medical examination noted 
that the veteran had a history of recurring right knee 
symptoms since January 1997.

X-rays of the veteran's right knee in October 1998 were 
deemed to be clinically normal.

The transcript of a hearing conducted before an RO hearing 
officer in April 2000 shows that the veteran provided oral 
testimony which stated, in essence, that he had recurring 
right knee symptoms whose onset began in December 1996 while 
he was in college.

Although the aforementioned medical evidence show that the 
veteran has a current disability which is diagnosed as a 
symptomatic medial plica of his right knee, the medical 
records also indicate that the time of onset of this 
disability occurred no earlier than December 1996, which is 
several months after the veteran's separation from active 
duty in August 1996.  There is also no objective medical 
evidence which specifically links this disability to his 
period of active military service.  Therefore, in view of the 
above evidence, we find that a grant of service connection is 
not warranted for a right knee disability.  The veteran's 
claim with respect to this specific issue is thus denied.




ORDER

Service connection for degenerative changes of the C6-C7 
vertebrae of the veteran's cervical spine is granted.

Service connection for dyesthesias of the 4th and 5th fingers 
of the right hand is granted.

Service connection for a right elbow disability is denied.

Service connection for a right knee disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

